Citation Nr: 1018808	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-11 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected status post right knee arthroscopy 
with debridement and lateral retinacular release of the right 
knee.  

2.  Entitlement to service connection for a dental disorder 
claimed as a damaged # 5 tooth, including for outpatient 
treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk

INTRODUCTION

The Veteran served on active duty from December 1997 to 
December 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a August 2006 rating decision of the RO that 
denied service connection for class II dental and skeletal 
malocclusion with maxillary excess status post orthodontic 
and oral surgery, granted service connection for the 
Veteran's right knee disorder and assigned a 10 percent 
rating for the service-connected right knee effective on 
December 16, 2005.  In an August 2008 rating decision, the RO 
assigned a temporary evaluation of 100 percent effective 
March 21, 2008, with a subsequent rating of 10 percent 
assigned effective May 1, 2008.  Thereafter, in July 2009, 
the RO again assigned a temporary evaluation of 100 percent 
effective February 17, 2009, with a subsequent rating of 10 
percent assigned effective April 1, 2009.  

The Board has rephrased the issues above to be entitlement to 
service connection for dental disorder claimed as a damaged # 
5 tooth, including for outpatient treatment purposes in order 
to more appropriately reflect the Veteran's claim on appeal.

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service connected 
disabilities).  

In her April 2007 substantive appeal, the Veteran indicated 
that her right knee was making the left knee hurt and that 
she had knee pain that keeps her up at night.  

Moreover, during her March 2006 QTC dental examination, and 
in her September 2006 notice of disagreement and her April 
2007 supplemental appeal the Veteran indicates suffering a 
numb lip and chin as a result of her in-service orthodontic 
surgery.  It appears the Veteran is raising a claim of 
entitlement to service connection for a neurological disorder 
as well as an increased rating for her service-connected left 
knee disability.

These issues have not yet been addressed by the RO, and they 
are referred to the RO for appropriate action.  See Godfrey 
v. Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of issues not yet adjudicated by the RO).  

The case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims for higher initial evaluation for 
the service-connected right knee disability and service 
connection for a dental disorder claimed as a damaged # 5 
tooth, including for outpatient treatment purposes must be 
remanded for further action. 

A February 2009 private treatment record indicates that the 
Veteran underwent an IT band release operation.  The last VA 
examination of the knees took place on August 2008.  

Based on the foregoing, the Board finds that the Veteran 
should be afforded an additional VA examination to determine 
the current nature and extent of her service-connected right 
knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Board notes that the Veteran's dental service treatment 
records show that her teeth were noted as acceptable on her 
August 1997 enlistment examination report.  They also confirm 
her contention that she received extensive dental care during 
her eight years of active duty.

During her November 2005 service separation examination, the 
Veteran was assigned a "Class Two" dental profile under 
Dental Defects and Disease.  The examiner stated that the 
Veteran had orthognathic surgery and tooth # 5 was injured, 
non-restorable, and has been left in place to maintain space 
while the Veteran continues to heal from her surgery.  The 
examiner further noted that the Veteran would need extraction 
and an implant in the near future.

In a May 2006 QTC examination, the Veteran reported that "in 
September 2005" she underwent orthognathic surgery.  She 
reported that her jaw was sectioned into several segments and 
her maxilla was raised to correct her "gummy smile."  She 
further indicated that her chin was reconstructed and her 
lower jaw aligned.  

The Veteran related that the root of tooth # 5 was damaged 
while surgeons sectioned her jaw.  The QTC examiner noted 
that tooth # 5was still present, firm and not mobile, but he 
also noted it was attached to an ortho wire.  His diagnosis 
was class II dental and skeletal malocclusion with maxillary 
excess, treated with orthodontic and oral surgery and still 
in final stage of completion.  

The Board notes that the Veteran's claims file was not 
available to the March 2006 QTC examiner.  Medical 
examinations for compensation and pension purposes, conducted 
without contemporaneous review of the veteran's claims file, 
are deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992). 

Moreover, In May 2006 VA dentist D.T., D.D.S., indicated that 
the Veteran's tooth # 5 was damaged in the Navy, per the 
dental service, and he requested that she be service 
connected II-A for tooth # 5.

Where, after a review of the available evidence, the VA 
determines that the evidence of record does not contain 
competent medical evidence to decide the claim, the Veteran 
must be provided with a medical examination when it is 
established that the Veteran suffered an injury in service.  
38 C.F.R. § 3.159(c)(4)(B).  The Veteran should be afforded a 
VA examination in order to obtain an opinion as to whether 
the Veteran's damaged tooth is related to an injury or 
disease in service

Prior to affording the Veteran an additional examination, the 
RO should contact her and associate with her claims file any 
outstanding medical or other records relevant to the 
Veteran's claims that may be identified by her and that have 
not already been associated with her claims file.

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
she identify all VA and non-VA health 
care providers, not already associated 
with the claims file.  The aid of the 
Veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  Then, the Veteran should be afforded 
a VA examination to determine the current 
severity of the service-connected right 
knee disability.  It is imperative that 
the examiner who is designated to examine 
the Veteran reviews the evidence in the 
claims file, including a complete copy of 
this REMAND, and acknowledges such review 
in the examination report.  All 
appropriate tests and studies, including 
X-rays and range of motion studies, 
should be conducted, and all clinical 
findings should be reported in detail.

The examiner should indicate whether the 
Veteran's right knee disability is 
productive of limitation of motion, to 
include degrees of flexion and extension.  
The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and incoordination.  The 
examiner should also indicate whether the 
Veteran's right knee condition is 
productive of recurrent subluxation or 
lateral instability and if so, whether 
this is slight, moderate, or severe.

Further, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences functional loss during flare-
ups of pain and/or weakness (to include 
with use or upon activity) as a result of 
the service-connected right knee 
disability.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

3.  The RO should also arrange for the 
Veteran to undergo a VA dental 
examination to address whether the 
damaged tooth # 5 is at least as likely 
as not related to any trauma or injury 
sustained while she was on active duty.  
The claims file should be reviewed by the 
examiner as part of the examination.  Any 
evaluations, studies, or tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  

The VA examiner is requested to, among 
other things, obtain a detailed medical 
history.  Then, based on his/her review 
of the record, the examiner should 
provide an opinion as to whether the 
Veteran's current damaged tooth # 5 is as 
likely as not due to disease or injury 
that was incurred in active service.  A 
complete rationale for any opinion 
expressed should be provided.  

4.  After completion of all indicated 
development, the RO should again review 
the claims in light of all the evidence 
of record.  If any determination remains 
adverse, the Veteran must be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to submit 
written or other argument in response 
thereto. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
D. C. Spickler
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).






